IN THE SUPREME COURT OF THE STATE OF NEVADA


                 IN THE MATTER OF DISCIPLINE OF                             No. 85456
                 ROBERT L. BACHMAN, BAR NO. 5860
                                                                            FILE
                                                                            NOV 1 7 20
                                                                            EL
                                                                      Ct.
                                                                      BY
                                                                                 EF DEPUTY CLERK



                  ORDER APPROVING CONDITIONAL GUILTY PLEA AGREEMENT
                              This is an automatic review of a Southern Nevada Disciplinary
                Board hearing panel's recommendation that this court approve, pursuant
                to SCR 113, a conditional guilty plea agreement in exchange for a stated
                form of discipline for attorney Robert L. Bachman. Under the agreement,
                Bachman admitted to violating RPC 1.4 (communication), RPC 1.5 (fees),
                RPC    1.16     (declining   or   terminating   representation),           RPC     5.3
                (responsibilities of nonlawyer assistants), and RPC 5.4 (professional
                independence of a lawyer). He agreed to a six-month suspension stayed
                during a one-year probationary period with conditions.
                              Bachman has admitted to the facts and violations as part of his
                guilty plea agreement. The record therefore establishes that he violated the
                above-cited rules by allowing nonlawyers to meet with two of his clients and
                handle their cases, by including in his retainer agreement with those clients
                that retainer deposits were nonrefundable, by including in the retainer that
                a company that was not a law firm would perform the services the clients
                hired him for, and by failing to communicate with the clients regarding the
                status of their cases.



SUPREME COURT
     OF
 • NEVADA
                                                                                 42-1- 3 0/1-3
(0) I 947A
             The issue for this court is whether the agreed-upon discipline
sufficiently protects the public, the courts, and the legal profession. See
State Bar of Nev. v. Claiborne, 104 Nev. 115, 213, 756 P.2d 464, 527-28
(1988) (explaining the purpose of attorney discipline). In determining the
appropriate discipline, we weigh four factors: "the duty violated, the
lawyer's mental state, the potential or actual injury caused by the lawyer's
misconduct, and the existence of aggravating or mitigating factors." In re
Discipline of Lerner, 124 Nev. 1232, 1246, 197 P.3d 1067, 1077 (2008).
             Bachman admitted that he knowingly violated duties owed to
clients, the public, and to the legal system. Two clients suffered injury or
potential injury by paying Bachman for legal services he never provided.
The baseline sanction for such misconduct, before considering aggravating
or mitigating circumstances, is suspension. Standards for Imposing Lawyer
Sanctions,   Compendium      of   Professional   Responsibility   Rules   and
Standards, Standard 4.42 (Am. Bar Ass'n 2018) (providing that suspension
is appropriate "when a lawyer knowingly fails to perform services for a
client and causes injury"), Standard 7.2 (providing that suspension is
appropriate "when a lawyer knowingly engages in conduct that is a violation
of a duty owed as a professional and causes injury or potential injury to a
client, the public, or the legal system"). The record supports the panel's
findings of two aggravating circumstances (multiple offenses and a
vulnerable victim) and one mitigating circumstance (absence of a prior
disciplinary record).   Considering all four factors, we conclude that the
agreed-upon discipline is appropriate.
             Accordingly, we hereby suspend Robert L. Bachman for six
raonths, stayed during a one-year probationary period commencing from the
date of this order and subject to the following conditions: Bachman provides



                                      2
                quarterly reports to the State Bar to include a list of firm employees and
                responsibilities, and an explanation of how those employees are trained to
                perform their responsibilities. The report will also include a review of the
                procedures used when working with the company Debt Solution Services to
                ensure any legal work required to be performed by that company is done by
                respondent or another attorney. Bachman will also update his retainer
                agreement and submit it to the State Bar for review before the probationary
                term expires.    Finally, Bachman shall pay the costs of the disciplinary
                proceedings, including $2,500 under SCR 120, before the probationary term
                expires.1 The State Bar shall comply with SCR 121.1.
                              It is so ORDERED.2



                                            ,
                                        Parraguirre


                      Al/iiGusO
                                                                                         Sr.J.
                Stiglich




                cc:   Law Office of Timothy P. Thomas, LLC
                      Chair, Southern Nevada Disciplinary Board
                      Bar Counsel, State Bar of Nevada
                      Executive Director, State Bar of Nevada
                      Perry Thompson, Admissions Office, U.S. Supreme Court




                      1The plea agreement permitted Bachman to pay the costs of the
                proceedings over the term of his probationary period.
                      2 The  Honorable Mark Gibbons, Senior Justice, participated in the
                                                                                     •




SUPREME COURT
                decision of this matter under a general order of assignment.
        OF

     NEVADA
                                                      3
(0) 1947A